DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 25, 2021 has been entered. 
EXAMINER’S COMMENT – CLAIM AMENDMENT
It appears Applicant has support for Claim 19 in Figs. 2 and 3.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Due to the amendment to the claims filed Aug. 25, 2021, the Examiner withdraws the objection to the specification, specifically for lack of antecedent basis of claim terminology regarding “maintaining” a rotating speed and a relative moving speed.  
Claim Interpretation
In claim 1, the Examiner interprets lines 1-5 as the preamble of the claim, it is interpreted active steps are recited after the term “comprising” at the end of line 5, specifically a reducing step.  The Examiner does not interpret there are active steps in the wherein clauses.  
Claim Rejections - 35 USC § 112
The amendment filed Aug. 25, 2021 is sufficient for the Examiner to withdraw the rejections of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the Examiner interprets lines 1-5 as the preamble of the claim.  In claim 1, it is unclear to the Examiner if the steps of depositing glass particles on an outer periphery of a target rod while the target rod rotates and while a burner for synthesizing glass particles and the target rod are reciprocated and synthesizing glass particles by a feedstock gas and combustion gas being supplied to the burner are required in the method.  Further, Applicant fails to recite a glass particle deposition layer is deposited, so it appears satisfying a relation is optional in the claim.  The only active method step in the claim is a step of reducing.  Please clarify the claim by reciting active steps of depositing glass particles on an outer periphery of a target rod, reciprocating the burner, and synthesizing of glass particles, and depositing a glass particle deposition layer to clarify the claim.
Additionally, it is unclear to the Examiner what steps are required to satisfy the claimed relation, since it depends on a glass particle deposition layer of a portion and forming a porous glass preform having a final diameter L and forming a glass deposition body having an outer diameter R and there are no active step of depositing a glass particle deposition layer, forming a porous glass optical fiber preform having an outer diameter L, or forming a glass particle deposition body.  Please clarify claim 1.  The Examiner recommends clarifying active steps required in the claim, such as referencing active depositing steps representing the initial stage of glass deposition, intermediate stage of glass deposition, and the final stage of glass deposition (See PGPUB [0039] of Applicant’s specification).  It appears Applicant is attempting to claim a rotating speed of the target rod is reduced when an outer diameter of a glass particle deposition body ranges between 0.5L to 0.8L of the final outer diameter of the porous optical fiber preform (i.e. during an intermediate stage of synthesis).  Claims 2-19 depend from claim 1 and are also indefinite.  Further, for claim 19, please clarify the variation in sweep pitch P relative to the value of R to an active step.    
Claim 1 also claims a “central value”, but it is unclear to the Examiner what defines a “central value”.  In the specification applicant defines a central value is an average of a maximum value and a minimum value of sweep pitch, but it is unclear to the Examiner how the maximum and minimum values of the sweep pitch are defined to define the central value.  Please clarify a central value in claim 1.  
Regarding claims 3-12, as stated in the rejection of claim 1 above over 35 U.S.C. 112 above, there is no active step of depositing thus making it unclear if density ρc is required or optional.
Regarding claims 9 and 15, Applicant in claim 3 claims the density ρc is equal to or less than 0.9 g/cm3, but in claims 9 and 15 the density ρc is equal to or larger than 0.65 or 0.70, respectively.  This claimed range could be interpreted as including values outside the range claimed in claim 3.  Please clarify the upper end range of density ρc in claims 9 and 15.  
Regarding claims 10 and 16, Applicant in claim 4 claims the density ρc is equal to or less than 0.9 g/cm3, but in claims 10 and 16 the density ρc is equal to or larger than 0.65 or 0.70, respectively.  This claimed range could be interpreted as including values outside the range claimed in claim 3.  Please clarify the upper end range of density ρc in claims 10 and 16.
Regarding claims 11 and 17, Applicant in claim 5 claims the density ρc is equal to or less than 0.85 g/cm3, but in claims 11 and 17 the density ρc is equal to or larger than 0.65 or 0.70, respectively.  This claimed range could be interpreted as including values outside the range claimed in claim 5.  Please clarify the upper end range of density ρc in claims 11 and 17.
Regarding claims 12 and 18, Applicant in claim 6 claims the density ρc is equal to or less than 0.85 g/cm3, but in claims 12 and 18 the density ρc is equal to or larger than 0.65 or 0.70, respectively.  This claimed range could be interpreted as including values outside the range claimed in claim 6.  Please clarify the upper end range of density ρc in claims 12 and 18.
Response to Arguments
In the Remarks filed Aug. 25, 2021, there are only statements regarding the state of the claims.  As stated above, the Examiner has withdrawn the rejection of claims 1-18 under 35 U.S.C. 112(a) and the objection to the specification has been withdrawn.  However, there are still rejections against the claims under 35 U.S.C. 112(b), and they are detailed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al. (US 2007/0089461 – hereinafter Hayami).
Regarding claims 1-18, Hayami (Fig. 1 and [0016] ) discloses a method of manufacturing a porous glass preform for an optical fiber by an outside vapor deposition process (OVD).  The OVD process of Hayami includes depositing glass particles on an outer periphery of a target rod (1) while the target rod rotates and while a burner 4 for synthesizing glass particles reciprocates a burner.  Hayami (Fig. 4 and [0014]) further discloses a graph indicating relations among the rotating speed of the target rod, the speed of the burner, the density of the glass particle deposition, and thickness (i.e. diameter) as the deposition process proceeds.  Hayami (Fig. 4) discloses reducing a rotating speed of the target rod and a burner sweeping speed (corresponding to relative moving speed V).  
The Examiner (see annotated Fig. 4 below) estimates and labeled a diameter of the porous glass preform at the end of deposition (see line labeled “L”), a glass particle deposition layer portion at line labeled “0.5L”, and a glass particle deposition layer portion at line labeled “0.8L”.  

    PNG
    media_image1.png
    717
    888
    media_image1.png
    Greyscale

Therefore, Hayami discloses a glass deposition layer of a portion ranging from between 0.5L and 0.8L, as claimed.  Hayami fails to explicitly state details of the sweep pitch P as V/r within a range of a central value +/-10% between 0.5L and 0.8L, as claimed.  However, If the Examiner interprets the central value as representing an approximate minimum and maximum value of V/r during deposition between 0.5L and 0.8L, the Examiner estimates a minimum sweep pitch at approximately the line labeled “0.5L” is approximately calculated as 42.85 mm ((~50 mm/sec * 60 sec/mm)/70 rpm) and estimates a maximum sweep pitch the line labeled “Max P”, which is within 0.5L to 0.8L, is calculated as approximately 76.8 mm ((32 mm/sec*60 sec/mm/25mm).  The central value (i.e. average value) is calculated using an average of the estimated minimum sweep pitch and the estimated maximum sweep pitch and is approximately 59.825 mm ((42.85mm+76.8mm)/2).  With the calculated central value of the sweep pitch, a central value +/- 10% range is calculated to range from ~53.8 mm to ~65.8 mm and a central value +/- 5% range is calculated to range from ~56.8 mm to ~62.82 mm.  
Further, The Examiner calculated a P value (V/r) at line labeled “P-middle” (See annotated Fig. 4 above), which is within Applicant’s claimed range of 0.5L and 0.8L.  The Examiner calculates a sweep pitch value at the line labeled “P-middle” as 60 mm ((48mm/sec*60sec/mm)/48 rpm), which is within Applicant’s claimed range of a sweep pitch with a central value +/- 10% and within a central value +/- 5%   Therefore, based Fig. 4 of Hayami, it would be obvious to a person having ordinary skill in the art, the burner moving speeds and rotating speeds disclosed by Hayami can provide for sweep pitch values within the range of a central value +/- 10% and within a central value +/- 5% within a glass particle deposition layer of a portion ranging between 0.5L and 0.8L, as claimed in claims 1 and 2.  Further, Fig. 4 of Hayami discloses the density at 0.5L to about 0.8L ranges from ~0.7 g/cm3 to ~0.78 g/cm3.  This density range provides for a density ρc of a glass particle deposition layer deposited per unit time is equal to or less than 0.90, as claimed in claims 3-4, equal to or less than 0.85, as claimed in claims 5 and 6, equal to or larger than 0.65, as claimed in claims 7-12, and equal to or larger than 0.70 as claimed in claims 13-18.  
Regarding claim 19, in addition to the rejection of claim 1 above, the Examiner calculates a sweep pitch value at line labeled “P-initial” (See annotated Fig. 4 above), where P-initial is within Applicant’s claimed range (i.e. outside of the range of 0.5L to 0.8L).  The sweep pitch at “P-initial” is calculated as approximately 114 mm ((200mm/sec*60sec/min)/105 rpm), which is outside the central value +/-10% calculated in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741